Detailed Action
Summary
1. This office action is in response to the amendment filed on February 17, 2022.
2. Claims 1-2,4-5,7-8,10-11 and 13-14 are pending and has been examined.
3. Claims 3,6,9,12 and 15 have been canceled. 
4. Applicant has amended claims1,4-5 and 7-8. Claim 1 is amended herein to incorporate the allowable subject matter of claim 3.
5. Specification amended on 02/17/2022 has accepted. Further, claims objection has been withdrawn.
Drawings
6. The drawings submitted on 02/17/2022 are acceptable.
Notice of Pre-AIA  or AIA  status
7. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
8. Claims 1-2,4-5,7-8,10-11 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “the relay maloperation signal shielding module comprises a digital-to-analog conversion module and a signal amplifier circuit, the digital-to-analog conversion module is connected to the DSP module, and the relay maloperation signal shielding module sends a low electrical level signal when a fault is detected and amplifies the electrical level signal to a same amplitude as the relay operation signal through the signal amplifier circuit."
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2,4-5,7-8,10-11 and 13-14, claims 2,4-5,7-8,10-11 and 13-14  depend from claim 1, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839